Citation Nr: 1820991	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-02 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hysterectomy and residuals.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim for service connection.

The Veteran contends that while on active duty in May 1982, she had laparoscopic surgery for pelvic scar adhesions and in May 1983, she was admitted to the hospital for possible pelvic inflammatory disease, which ultimately led to her hysterectomy in 2010.  

The Board notes that service treatment records contain a July 1980 operation report, prior to her active service, which indicated a ruptured corpus luteum cyst on the right side with an additional diagnosis of chronic pelvic inflammatory disease      and noted that at the time of laparoscopy, bilateral peritubal and periovarian adhesions were present.  VA treatment records show that on July 10, 2010, the Veteran presented to the Emergency Room for right lower quadrant pain and     lower back pain which began about eight days prior.  Thereafter, the Veteran      was seen by a gynecologist on July 12, 2010.  At that time, testing revealed
that she had a 7 centimeter fibroid in a 12 centimeter uterus and hysterectomy was recommended due to the fibroids.  

The Veteran's treating VA nurse practitioner submitted a positive medical opinion in December 2017, indicating that the Veteran's hysterectomy due to the uterine fibroids was at least as likely as not a direct result of the diagnosis of uterine fibroids while on active duty.  However, the clinician did not address the pre-service July 1980 surgery and gynecological findings. Accordingly, an addendum medical opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Send the claims file to a VA gynecologist to obtain a medical opinion with respect to the Veteran's service-connection claim for hysterectomy and residuals.  If  an examination is deemed necessary to respond the questions, one should be scheduled.

Following review of the claims file, the examiner should respond to the following questions:

a. Does the record reflect that the Veteran undebatably had a uterine disability that existed prior to her September 1980 entry into active duty service?  Please explain why or why not, to include addressing the July 1980 operation report which indicated a ruptured corpus luteum cyst on the right side with an additional diagnosis of chronic pelvic inflammatory disease and laparoscopic findings of bilateral peritubal and periovarian adhesions.  

b. If it is undebatable that a uterine disability preexisted the September 1980 active duty     service, did the disorder undergo a permanent worsening during the Veteran's period of active duty service (September 1980 to May 1983)?  The examiner should explain why or why not.  

c. If the examiner concludes a preexisting uterine disability was permanently worsened during service, the examiner should explain whether the worsening was undebatably the result of natural progression rather than the result of activities, diseases, or  incidents of active service.  

d. For any preexisting uterine disability that was permanently worsened beyond normal progression (aggravated) during service, please opine whether the hysterectomy is at least as likely as not (50 percent or greater probability) related to that in-service aggravation.  Please explain the reason for the conclusion.

e. If the condition requiring the hysterectomy is     not related to the gynecological conditions noted on the June 1980 pre-service medical report, is it  at least as likely as not that the condition requiring the hysterectomy arose in service or is otherwise etiologically related to service?  The examiner should explain why or why not.  

The rationale for all opinions expressed must be set forth in detail.

2. After completing the above requested actions, and    any additional action deemed warranted, the AOJ should readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given the opportunity      to respond thereto. The case should then be returned   to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

